Citation Nr: 0033658	
Decision Date: 12/27/00    Archive Date: 01/03/01

DOCKET NO.  97-17 267	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to an increased (compensable) initial 
evaluation for service-connected hearing loss and/or 
perforated left eardrum with left tympanoplasty and placement 
of partial ossicular replacement prosthesis.

2.  Entitlement to an initial evaluation in excess of 10 
percent for service-connected sinusitis.

3.  Entitlement to an increased (compensable) initial 
evaluation for service-connected residuals of a fracture of 
the right fourth metacarpal.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States




ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel


INTRODUCTION

The veteran had active service from August 1986 to September 
1995.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Offices (RO) in Albuquerque, 
New Mexico, and in Chicago, Illinois.  A November 1995 rating 
decision of the RO in Albuquerque, New Mexico, in pertinent 
part, granted service connection for three disorders, hearing 
loss with left tympanoplasty and placement of a partial 
ossicular replacement prosthesis; sinusitis; and, fracture, 
right fourth metacarpal.  The RO assigned noncompensable 
initial evaluations for each of these disabilities.  In 
January 1996, the veteran disagreed with each of these 
initial evaluations.  A statement of the case was prepared 
and issued to the veteran in February 1997.  Within 60 days, 
in early April 1997, the veteran submitted a timely 
substantive appeal of the initial, noncompensable evaluations 
assigned for sinusitis, hearing loss and tympanoplasty, and 
residuals of fourth metacarpal fracture.  In a rating 
decision issued in June 2000, the Chicago, Illinois, RO 
increased the evaluation for sinusitis to 10 percent, 
effective in September 1995.  The RO also assigned a 
separate, noncompensable, evaluation for hearing loss and a 
separate, noncompensable evaluation for perforated eardrum, 
left.   

The Board notes that, during the pendency of this appeal, 
jurisdiction of the claims file was transferred to the 
Chicago, Illinois, Regional Office.

The veteran's timely substantive appeal, submitted in early 
April 1997, did not indicate that the veteran wished to 
appeal the denial of service connection for headaches or 
denial of an evaluation in excess of 50 percent for left 
shoulder disability.  A Form 646 submitted by the veteran's 
representative in May 1997 addressed the claim for service 
connection for headaches, but was not timely to perfect a 
substantive appeal as to that issue.  However, in May 1999, 
the Waco, Texas RO informed the veteran that it had 
determined that the veteran was not properly informed of his 
appellate rights regarding denial of service connection for 
headaches.  The RO advised the veteran that he could appeal 
that denial within 60 days, and advised the veteran that VA 
examinations were being scheduled.  However, there is no 
evidence that the veteran responded to this letter, and the 
veteran failed to appear for the scheduled examinations.  The 
RO advised the veteran, in a July 1999 letter, of the effect 
of failing to report for examination, but the letter, which 
was sent to the same address used for the May 1999 letter, 
was returned to the RO unclaimed.  

In April 2000, the veteran was notified, by the Chicago, 
Illinois RO, that the pending appeal included appeal of the 
evaluations assigned for four disabilities, including the 
evaluations assigned for hearing loss, right hand fourth 
digit fracture, sinusitis, and left shoulder disability.  A 
May 2000 supplemental statement of the case addressed each of 
these four issues.  The August 2000 statement submitted by 
the veteran's representative was interpreted as including an 
appeal of the denial of service connection for headaches.  
The RO informed the representative that the veteran had not 
appealed that issue, and that the correct issue for appeal 
was a claim for an increased evaluation for left shoulder 
disability.  However, there is no evidence of record 
associated with the claims file before the Board which 
indicates that the veteran wished to appeal the initial 
evaluation assigned for left shoulder disability.  The RO 
should clarify whether the veteran wishes to appeal the 
evaluation assigned for left shoulder disability, and, if so, 
the RO should determine whether a timely substantive appeal 
of that issue has been perfected.  The RO should also clarify 
whether the veteran wishes to appeal the denial of service 
connection for headaches.  If so, the RO should determine 
whether the veteran received a May 1999 letter granting an 
extension of time to perfect appeal of that issue, and should 
determine whether, under the circumstances, the veteran has 
filed or may file a timely substantive appeal.  Those issues 
are REFERRED to the RO for clarification and action as 
necessary.

The veteran's claim of entitlement to an initial evaluation 
in excess of 10 percent for sinusitis is addressed in the 
REMAND appended to this decision.

FINDINGS OF FACT

1.  The veteran's service-connected hearing loss is currently 
manifested by a level I hearing loss in the better ear, a 
level II hearing loss in the poorer ear, 100 percent speech 
discrimination in the better ear, and 94 percent speech 
discrimination in the poorer ear.  

2.  The current residuals of a perforated eardrum, which 
required tympanoplasty with placement of a partial ossicular 
replacement prosthesis, are manifested by dull aching pain 
and fullness in the left ear, occasional sharp, stabbing pain 
through the middle ear, and loss of cartilage in the tragus.

3.  The veteran's service-connected residuals of a fracture 
of the right fourth metacarpal are manifested by limited 
wrist motion, limited right hand motion, and a small, 
palpable callus formation at the base of the fourth 
metacarpal which is tender to palpation.


CONCLUSIONS OF LAW

1.  The criteria for a compensable initial evaluation for 
service-connected hearing loss are not met.  38 U.S.C.A. §§ 
1155, 5107 (West 1991); 38 C.F.R. §§ 4.1-4.14, 4.85, 
Diagnostic Code 6100 (2000).

2.  The criteria for a compensable initial evaluation of 10 
percent for perforated eardrum, left, with left tympanoplasty 
and placement of a partial ossicular replacement prosthesis, 
are met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 
4.85, Diagnostic Code 6100, 4.86, 4.87, Diagnostic Codes 
6210, 6211 (2000); 38 C.F.R. §§ 4.85, Diagnostic Code 6100, 
4.87a, Diagnostic Codes 6210, 6211 (1999) (as in effect to 
June 10, 1999).

3.  The criteria for a compensable, 10 percent initial 
evaluation for service-connected residuals of a fracture of 
the right fourth metacarpal are met.  38 U.S.C.A. §§ 1155, 
5107 (West 19991); 38 U.S.C.A. §§ 4.45, 4.71a, Diagnostic 
Codes 5215-5299 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran contends that the initial evaluations for his 
service-connected hearing loss and eardrum disability and 
right fourth metacarpal disability do not reflect the 
severity of those disabilities.

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities, which is 
based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

An initial rating may reflect varying periods of 
symptomatology.  Since the veteran's appeal here involves the 
initial assignment of disability evaluations, not appeals for 
increased evaluations, the Board must therefore consider the 
evidence during the entire period covered by the initial 
evaluation to determine if the veteran's level of disability 
changed during that period.  See Fenderson v. West, 12 Vet. 
App. 119, 126 (1999).  

1.  Claim for a compensable initial evaluation for hearing 
loss and tympanoplasty

By a rating decision issued in November 1995, service 
connection for hearing loss with left tympanoplasty with 
placement of a partial ossicular replacement prosthesis was 
granted and a noncompensable evaluation was assigned, under 
Diagnostic Codes 6100-6211, effective in September 1995.  By 
a rating decision issued in May 2000, the veteran's 
noncompensable hearing loss was separately evaluated under 
Diagnostic Code 6100 from perforated eardrum, left, evaluated 
under Diagnostic Code 6211.  Since the veteran's appeal arose 
when the hearing loss disability and the disability due to 
perforation of the tympanic membrane were evaluated together, 
the Board must determine whether the veteran is entitled to a 
compensable initial evaluation for either disability, since 
the two disabilities are now evaluated separately, or whether 
the veteran is entitled to a more favorable evaluation if the 
two disabilities are evaluated together.

An audiogram conducted in March 1996 disclosed the following 
auditory thresholds in the left ear: 65 decibels (dB) at 500 
Hz, 60 dB at 1000 Hz, 50 dB at 2000 Hz, 60 dB at 3000 Hz, and 
70 dB at 4000 Hz.  Auditory thresholds in the right ear were: 
30 dB at 500 Hz, 30 dB at 1000 Hz, 10 dB at 2000 Hz, 30 dB at 
3000 Hz, and 55 dB at 4000 Hz, for a puretone four-frequency 
average of 60 dB in the left ear and 31 in the right ear.  
The examiner noted that there was an air-bone gap of 30 to 60 
dB, consistent with the veteran's complaint of tinnitus.  
Speech recognition ability was 100 percent in the right ear 
and 96 percent in the left ear.

The VA examiner who conducted a May 1996 medical examination 
noted that the veteran had a left-sided conductive loss that 
was presumed to be otosclerosis, and had been offered a 
middle ear exploration and possible stapedectomy, as a 
reconstructive surgery, but the veteran declined further 
surgery.  

In his April 1997 substantive appeal, the veteran contended 
that this evaluation for left tympanoplasty and hearing loss 
did not adequately compensate him for the pain and loss of 
balance he experienced.

On VA examination conducted in May 2000, the veteran 
complained of "trouble hearing" in both ears, with the left 
ear more impaired than the right.  He also reported numbness 
of the left pinna following his ear surgery in 1989, periodic 
stabbing pain in the left ear, and "balance problems."  He 
also reported constant ringing in both ears, and the Board 
notes that the veteran has been awarded a separate, 
compensable, 10 percent evaluation for tinnitus.  The veteran 
reported difficulty when people were talking from his left 
side, difficulty hearing where there was background noise, 
and in multi-speaker situations.  He reported having had 
exposure to noise on the flight line and use of hearing 
protection. 

A VA audiogram conducted in May 2000 disclosed the following 
auditory thresholds in the left ear: 80 dB at 500 Hz, 75 dB 
at 1000 Hz, 60 dB at 2000 Hz, 55 dB at 3000 Hz, and 70 dB at 
4000 Hz.  Auditory thresholds in the right ear were: 40 dB at 
500 Hz, 35 dB at 1000 Hz, 25 dB at 2000 Hz, 30 dB at 3000 Hz, 
and 40 dB at 4000 Hz, for a puretone average loss of 65 dB in 
the left ear and 33 in the right ear.  Speech recognition 
ability was described as "excellent" bilaterally, with 100 
percent discrimination in the right ear and 94 percent in the 
left ear.

A.  Evaluation of hearing loss

The Board notes that effective June 10, 1999, regulations 
applicable to hearing loss were revised.  63 Fed. Reg. 25,206 
(May 11, 1999).  Because the veteran's claim was filed before 
the regulatory change occurred, he is entitled to application 
of the version most favorable to him.  See Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  However, the numerical 
standards by which auditory acuity and speech recognition are 
measured were not altered and there were no changes that 
would require evaluating this veteran's hearing loss in a 
manner different from that previously used.  The RO 
considered the veteran's hearing loss under the revised 
regulations at the time of the May 2000 rating decision, and 
found that the new regulations resulted in no change in the 
evaluation of the veteran's hearing loss.  

The criteria for evaluating hearing impairment in effect 
prior to June 10, 1999 call for the consideration of the 
results of examinations using controlled speech 
discrimination tests (Maryland CNC) together with the results 
of pure tone audiometry tests.  38 C.F.R. § 4.85.  These 
results are then charted on Table VI and Table VII, as set 
out in the Rating Schedule.  In order to establish 
entitlement to an increased evaluation for hearing loss, it 
must be shown that certain minimum levels of the combination 
of the percentage of speech discrimination loss and average 
pure tone decibel loss are met.  The Board has compared the 
previous versions of Table VI and Table VII, and the new 
versions of these tables, and finds that there has been no 
discernable change in them.  Further, it is noted that the 
revisions in the language in 38 C.F.R. § 4.85 do not change 
the method by which Tables VI and VII are interpreted, but 
only describe, in greater detail, how they are applied.

Under both the old and the current regulations pertaining to 
hearing loss, the veteran has a level I hearing loss in the 
better ear, a level II hearing loss in the poorer ear, 100 
percent speech discrimination in the better ear, and 94 
percent speech discrimination in the poorer ear.  Under both 
the old and the current regulations, a level I hearing loss 
in one ear combined with a level II hearing loss in the other 
ear results in a non-compensable evaluation.  

As to the provisions of section 4.86, in effect prior to June 
10, 1999, it only provided information regarding the fact 
that the evaluations derived from the Rating Schedule were 
intended to make proper allowance for improvement by hearing 
aids.  Currently, it addresses exceptional patterns of 
hearing loss.  The exceptional patterns addressed in that 
section are when the pure tone threshold at 1000, 2000, 3000, 
and 4000 Hertz is 55 dB or more, or when the pure tone 
threshold is 30 dB or less at 1000 Hertz, and 70 decibels or 
more at 2000 Hertz.  Since the evidence clearly establishes 
that the veteran's hearing loss does not fall into such a 
pattern, this provision is not for application in this case. 

B.  Evaluation of residuals of perforation of tympanic 
membrane

Under the original and the revised rating criteria, 
perforation of the tympanic membrane is rated as 
noncompensable.  38 C.F.R. § 4.87a, Diagnostic Code 6211 
(2000); 38 C.F.R. § 4.87, Diagnostic Code 6211 (as in effect 
prior to June 10, 1999).  Therefore, entitlement to a 
compensable disability rating under the criteria of that 
diagnostic code is not available.  

However, the Board finds that the RO's characterization of 
the veteran's left ear disorder as a tympanic membrane 
perforation does not encompass the residuals of the eardrum 
perforation.  The veteran eventually required tympanoplasty 
with placement of partial ossicular replacement prosthesis.  
Since Diagnostic Code 6211 encompasses only perforation of 
typmpanic membrane, but does not address disability due to 
residuals of tympanoplasty, or residuals of placement of 
partial ossicular replacement prosthesis, the Board has 
reviewed the diagnostic codes available to determine if the 
veteran's left ear disability may be more appropriately 
evaluated under some other diagnostic code.  

The Board notes that otosclerosis, which has also been 
diagnosed, is evaluated based on hearing impairment, and 
would result in a non-compensable evaluation under 38 C.F.R. 
§ 4.87a, Diagnostic Code 6202.

The Board notes that the VA examiner who conducted the May 
2000 VA examination noted that there was tissue loss, loss of 
cartilage, of the left tragus as a residual of the 
tympanoplasty and placement of partial ossicular replacement 
prosthesis.  For purposes of information only, and without 
reliance thereon, the Board notes that the tragus is the 
cartilaginous projection anterior to the external opening of 
the ear.  DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 1731 (28th 
ed. 1994).  This tissue loss, like the veteran's complaints 
of sharp, stabbing ear pain, are not encompassed within the 
criteria for evaluation of hearing loss or within the 
criteria for perforation of tympanic membrane.  The Board 
finds that these symptoms may be evaluated by analogy to 
38 C.F.R. § 4.87a, Diagnostic Code 6210, used to evaluate 
disease of the auditory canal.  The Board notes that a 10 
percent evaluation is the maximum schedular evaluation under 
that diagnostic code.  

Evaluating the veteran's tympanic membrane perforation and 
the residuals of tympanoplasty and placement of partial 
ossicular replacement prosthesis, including otosclerosis, 
loss of tissue of the tragus, and subjective complaints of 
pain and difficulty maintaining balance together under 
Diagnostic Codes 6211-6210, the Board finds that a 10 percent 
evaluation, but no higher evaluation, is warranted.  

The Board has considered whether an evaluation in excess of 
10 percent is warranted for the veteran's tympanic membrane 
perforation and the residuals of tympanoplasty and placement 
of partial ossicular replacement prosthesis, including 
otosclerosis, loss of tissue of the tragus, and subjective 
complaints of pain and difficulty maintaining balance, but 
finds that there is no diagnostic code or criteria which 
would allow an evaluation in excess of 10 percent.  The 
evidence to warrant an evaluation in excess of 10 percent is 
not in equipoise.  As the veteran's noncompensable hearing 
loss does not approximate the criteria for a compensable 
evaluation, the Board does not find that consideration of 
that hearing loss, together with the residuals of 
tympanoplasty, warrants an evaluation in excess of 10 
percent.  

2.  Claim for compensable initial evaluation, residuals, 
fracture, fourth metacarpal

By a rating decision issued in November 1995, the veteran was 
awarded service connection for a fracture, right fourth 
metacarpal, and a noncompensable evaluation was assigned, 
effective in September 1995.

On VA examination conducted in March 1996, the veteran 
complained of pain and popping at the area of the previous 
fracture of the right hand.  He reported that it was 
especially painful when he grabbed something or when using a 
screwdriver or pliers.  The veteran was noted to be right-
handed.  The veteran was able to approximate each of the four 
fingers to the thumb on both hands.  However, he was unable 
to touch the median transverse fold of the right palm with 
the right fourth finger, lacking one centimeter of touching 
the palm.  There was decreased strength and dexterity of the 
right hand.  There was evidence of an old fracture or of 
degenerative changes at the fourth carpal-metacarpal 
structure on radiological examination.  The assigned 
diagnosis was symptomatic old healed fracture, right fourth 
metacarpal.

On VA examination conducted in April 2000, the veteran 
complained of limited wrist and right hand motion.  Wrist 
motion was to 25 degrees with pain, extension to 50 degrees 
with pain at 45 degrees, radial deviation to 30 degrees with 
pain at 25 degrees, and ulnar deviation to 20 degrees without 
pain.  There was a small, palpable callus formation at the 
base of the fourth metacarpal which was painful to palpation.

The veteran's current disability due to residuals of a 
fracture of the fourth metacarpal of the right (dominant) 
hand is evaluated under 38 C.F.R. § 4.71a, Diagnostic Codes 
5299-5215, by analogy to limitation of motion of the wrist.  
See 38 C.F.R. §§ 4.20, 4.27.  Diagnostic Code 5215 authorizes 
a 10 percent rating for limitation of motion of the wrist 
(major or minor), if dorsiflexion is less than 15 degrees or 
palmar flexion is limited in line with the forearm.  This is 
the maximum rating possible under Diagnostic Code 5215.

The medical evidence shows that dorsiflexion is not less than 
15 degrees and palmar flexion is not limited in line with the 
forearm.  Accordingly, the evidence does not establish that 
the veteran meets the criteria for a 10 percent rating using 
Diagnostic Code 5215.  However, the veteran does have pain on 
motion, as well as a bone abnormality of the right fourth 
metacarpal.  The RO has assigned diagnostic codes as required 
to evaluate all right fourth digit and wrist symptoms 
together, as shown by the hypenated Diagnostic Code 5299-
5215.  The Board finds that, evaluating all wrist and fourth 
digit symptomatology together, an initial, compensable 10 
percent evaluation is warranted.  

The Board has considered whether an evaluation in excess of 
10 percent or a separate compensable evaluation is available 
under any other diagnostic code.  Since the evidence reflects 
that the bone abnormality of the right fourth metacarpal is 
callus formation, and there is no diagnosis of arthritis, a 
separate compensable evaluation for arthritis under 
Diagnostic Code 5003 is not applicable.  See 38 C.F.R. 
§ 4.71a, Diagnostic Code 5003; VAOPGCPREC 9-98 (1998); 
VAOPGCPREC 23-97 (1997).

Under DC 5215, the appellant's current 10 percent disability 
rating is the maximum rating available for limitation of 
motion of the wrist.  Functional loss due to pain has been 
considered in assigning the 10 percent evaluation found 
warranted by this decision.  As this is the maximum 
disability rating available under Diagnostic Code 5215, an 
evaluation in excess of 10 percent on the basis of 
consideration of pain and functional loss is not warranted.  
Johnston v. Brown, 10 Vet. App. 80 (1997).

As to the possibility of a more favorable rating under other 
applicable diagnostic codes, the Board notes that a separate 
compensable evaluation cannot be granted for limitation of 
motion of the right fourth metacarpal, since this is the only 
finger affected, and the evidence establishes that the fourth 
metacarpal is not ankylosed.  See Diagnostic Codes 5224-5227 
(compensable evaluation is available when only one digit is 
affected only if that digit is ankylosed and is either the 
thumb, index, or middle finger).  A compensable evaluation 
under Diagnostic Codes 5216 to 5219 requires evidence of 
unfavorable ankylosis of multiple fingers, a finding which is 
not present in this case.  A compensable evaluation under 
Diagnostic Codes 5220 to 5223, the criteria used to evaluate 
favorable ankylosis of multiple fingers, requires that motion 
of at least two fingers be affected, and, again, such a 
finding is not present in this case.  

The preponderance of the evidence is against an initial 
evaluation in excess of 10 percent for the veteran's 
residuals of a fracture of the right fourth metacarpal, but 
an initial, compensable, 10 percent evaluation is warranted.  


ORDER

Entitlement to an increased (compensable) initial evaluation 
for service-connected hearing loss is denied.

Entitlement to a compensable, 10 percent evaluation for left 
tympanoplasty with placement of partial ossicular replacement 
prosthesis is granted.

Entitlement to a compensable, 10 percent, initial evaluation 
for service-connected residuals of a fracture of the right 
fourth metacarpal is granted.


REMAND

At the time of the VA examination conducted in May 2000, the 
veteran indicated that he had recurrent nasal obstruction 
helped by antibiotic and nasal medication, but that these 
episodes of sinusitis were not incapacitating.  Under the 
current criteria of 38 C.F.R. § 4.97, Diagnostic Code 6513, 
the veteran is entitled to an evaluation in excess of the 
currently-assigned 10 percent evaluation if he has non-
incapacitating episodes of a certain frequency with 
headaches, pain, and purulent discharge or crusting.  The 
veteran's April 1997 statement suggests that the veteran 
might have such evidence, as he stated that his sinusitis was 
causing him to miss work.  

The evidence of record does not reflect that the veteran was 
asked to specify the frequency or the symptomatology of the 
recurrent non-incapacitating episodes of sinusitis.  The 
Board cannot complete appellate review until the evidence 
reflects that the veteran was provided an opportunity to 
submit evidence regarding whether he meets the regulatory 
criteria for an increased evaluation and has been advised of 
the types of evidence which would substantiate his 
allegations.

The Board notes that there has been a significant change in 
the law during the pendency of this appeal.  On November 9, 
2000, the President signed into law the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000).  Among other things, this law eliminates the concept 
of a well-grounded claim, redefines the obligations of the 
Department of Veterans Affairs (VA) with respect to the duty 
to assist, and supersedes the decision of the United States 
Court of Appeals for Veterans Claims in Morton v. West, 12 
Vet. App. 477 (1999), withdrawn sub nom. Morton v. Gober, No. 
96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam order), 
which had held that VA cannot assist in the development of a 
claim that is not well grounded.  This change in the law is 
applicable to all claims filed on or after the date of 
enactment of the Veterans Claims Assistance Act of 2000, or 
filed before the date of enactment and not yet final as of 
that date.  Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, § 7, subpart (a), 114 Stat. 2096, ___ (2000).  
See also Karnas v. Derwinski, 1 Vet. App. 308 (1991).  The 
Board notes that, on remand in this case, the RO is required 
to comply with the notice and duty to assist provisions 
contained in the new law.  See Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, §§ 3-4, 114 Stat. 2096, ___ 
(2000) (to be codified as amended at 38 U.S.C. §§ 5102, 5103, 
5103A, and 5107). 

Accordingly, this case is REMANDED for the following:

1.  The RO should instruct the veteran to 
prepare a detailed list (names, 
addresses, dates) of all VA and non-VA 
medical providers who have examined or 
treated him for sinusitis or nasal 
discharge since April 1997.  The RO 
should directly contact all identified 
medical providers and obtain copies of 
all relevant clinical records that are 
not already on file, after obtaining any 
necessary authorization from the veteran.  
38 C.F.R. § 3.159.

2.  The RO should afford the veteran 
examination of the sinuses to determine 
the current nature and severity of his 
sinusitis.  The claims folder should be 
made available to and reviewed by the 
examiner before the examination.  All 
appropriate tests and studies should be 
performed to obtain all necessary results 
for rating sinusitis under both the prior 
and the revised versions of Diagnostic 
Code 6513.  With respect to any 
medication prescribed for control of the 
veteran's sinusitis, especially 
corticosteroids or antibiotics, the 
examiner should state what medications 
the veteran has used since service 
discharge and what mediations the veteran 
is currently taking, including the 
frequency and the dosage, and should 
comment on the frequency with which such 
medication is clinically required.  The 
examiner should specifically elicit a 
history of the frequency and symptoms of 
episodes of sinusitis. 

3.  The RO should advise the veteran of 
alternative types of evidence which would 
assist in establishing the frequency, 
severity, and symptomatology of 
sinusitis, including employment medical 
examinations or records, records 
reflecting time lost from work, and the 
reasons therefor, statements of others, 
pharmacy records, and the like.

4.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  For further guidance 
on the processing of this case in light of 
the changes in the law, the RO should 
refer to VBA Fast Letter 00-87 
(November 17, 2000), as well as any 
pertinent formal or informal guidance that 
is subsequently provided by the 
Department, including, among other things, 
final regulations and General Counsel 
precedent opinions.  Any binding and 
pertinent court decisions that are 
subsequently issued also should be 
considered.  

5.  If the benefit sought on appeal 
remains denied, the appellant and the 
appellant's representative, if any, should 
be provided with a supplemental statement 
of the case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on 
the claim for benefits, to include a 
summary of the evidence and applicable law 
and regulations considered pertinent to 
the issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.






		
	WARREN W. RICE, JR.
	Veterans Law Judge
	Board of Veterans' Appeals



 

